Citation Nr: 1036066	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  06-34 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to January 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent 
rating, which is the maximum rating authorized under Diagnostic 
Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular rating 
in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

In the instant case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of disability ratings for tinnitus.  
As will be shown below, the Board finds that the Veteran is 
already receiving the maximum disability rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the Veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that would 
aid in substantiating this claim, any deficiencies of VCAA notice 
or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that any 
notice or assistance would aid the appellant in substantiating 
the claim).

Analysis

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA practice 
that only a single 10 percent evaluation is assigned for 
tinnitus, whether the sound is perceived as being in one ear, 
both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 
6260, note 2 (2009).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the United States 
Court of Appeals for Veterans Claims (Court) held that the pre-
1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 
required the assignment of dual ratings for bilateral tinnitus.  
VA appealed this decision to the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260, 
which limits a veteran to a single schedular disability rating 
for tinnitus, regardless of whether the tinnitus is unilateral or 
bilateral.  Subsequently, the stay of adjudication of tinnitus 
rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  See 38 
U.S.C.A. § 1155 (West 2002).  As there is no legal basis upon 
which to award a higher schedular rating, or separate schedular 
ratings for tinnitus in each ear, the Veteran's appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

Entitlement to an increased disability rating for tinnitus is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


